United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1800
                       ___________________________

                                    Archie Bear

                      lllllllllllllllllllll Plaintiff - Appellant

        Duane Yates; Alex Tejeda; Tahjah Shepard; Michael Ferguson

                            lllllllllllllllllllll Plaintiffs

                                          v.

 Tracy Dietsch; John Fayram; John Baldwin; Cindy Wolmutt; Richard Jenkins;
                       Sheryl Dahm; Stephen Salviati

                    lllllllllllllllllllll Defendants - Appellees

Thomas Miller, Iowa Attorney General; All Other Similarly Situated Individuals,
                 within the Iowa Department of Corrections

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
               for the Northern District of Iowa - Cedar Rapids
                                ____________

                          Submitted: January 22, 2016
                            Filed: January 26, 2016
                                 [Unpublished]
                                ____________
Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

       Iowa inmate Archie Bear appeals the district court’s1 adverse grant of summary
judgment on his 42 U.S.C. § 1983 complaint. On appeal, he maintains that Iowa
officials--by enforcing a policy that affected inmate access to religious
services--violated his free exercise and equal protection rights, and violated a state
statute.

       Regarding the free exercise claim, we note that Mr. Bear’s complaint did not
specify his faith, his beliefs under his faith, or how the policy in question conflicted
with his beliefs. Regarding his equal protection claim, we note that there was no
evidence in the record indicating that differences in treatment were motivated by
intentional or purposeful discrimination. Thus, upon careful de novo review, we
conclude that summary judgment was properly granted. See Brooks v. Roy, 776 F.3d
957, 960 (8th Cir. 2015) (discussing free exercise claims); Patel v. U.S. Bur. of
Prisons, 515 F.3d 807, 815-16 (8th Cir. 2008) (discussing equal protection claims);
Weir v. Nix, 114 F.3d 817, 821 n.7 (8th Cir. 1997) (violation of state statute, without
more, is insufficient to establish § 1983 claim); see also Fullington v. Pfizer, Inc., 720
F.3d 739, 747 (8th Cir. 2013) (court of appeals may affirm for any reason supported
by record). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.

                                           -2-